Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims are the inclusion of the prior art of records do not disclose said claimed elements of “a rotating mechanism 100 comprising: a guide shaft 1; at least two rotating parts 2a, 2b; and at least two constant-length units 3a, 3b, wherein the rotating parts are disposed on two sides of the guide shaft, an arc-shaped slot 120 is disposed on the guide shaft, an arc-shaped part 20 is disposed on the rotating part, the arc-shaped part is disposed in the arc-shaped slot in a sliding manner, so that the rotating part can be rotated in relative to the guide shaft, the constant-length units are each a long strip that has a fixed length and that can be bent, the constant-length units each have a positioning end and a sliding end that correspond to each other in a length direction of the constant-length units, the positioning end is fixedly connected to or rotationally connected to the rotating part located on one side of the guide shaft, the sliding end is connected, in a sliding manner along the length direction of the constant-length units, to the rotating part located on the other side of the guide shaft, and the positioning end and the sliding end are disposed on each rotating part” in independent claims 1, 10.
CHEN discloses only in Figure 2 and associated text that describe the middle support structure 100 and left and right ratable support members 5, 6 and flexible left and right screen support plates 12, 22. CHEN is silent in said bold claimed elements in said independent claims 1, 10.
Lin et al. US 2018/0275725 A1 discloses only in Figures 2-5, 13 and associated paragraphs that describe the rotation mechanism 10 comprising a stripe-shaped support member 12, the hinge assembly 14, the connection members 16, the flexible decorating member 17 and the supporting rode 18. Lin is silent in said bold claimed elements in said independent claims 1, 10.
Ahn US 2016/0295709 A1 discloses only in Figures 1, 6-7 and associated paragraphs that describe the flexible display 100 comprising the bendable area 103 including the hinge part 113, the first, second support plates 111a, 112a,  the second links 2. Ahn is silent in said bold claimed elements in said independent claims 1, 10.
Lin US patent # 10,274,996 B2 discloses only in Figures 1, 29, 30, 53-56, and associated text and (col. 1, lines 31-43; col. 33, line 50- col. 34, line 21) that describe the connection module 30 comprising the bendable, foldable connection member 31 and the coupling member 32. Lin is silent in said bold claimed elements in said independent claims 1, 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-18 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649